department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar ce doh uniform issue list set ep rats w s legend taxpayer a city e state f amount d ira x dear this is in response to your letter dated date as supplemented by correspondence received by the internal_revenue_service on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintains ira x which is a qualified_individual retirement arrangement ira taxpayer a who is represented to be an individual who has never been the owner of a home including but not limited to a detached unit and a condominium unit withdrew amount d fromira xon taxpayer a had entered into a regional sales contract to purchase real_estate located _ to purchase a home prior to - in city e state f been a first-time_homebuyer if the contract had been consummated taxpayer a would have the purchase failed when the seller eventually rejected taxpayer a's offer taxpayer a redeposited amount d into ira x on days after the date of his withdrawal from ira x which date was approximately in date the internal_revenue_service service notified taxpayer a that he owed additional taxes due to the ira withdrawal based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be contrary to the internal_revenue_code based on the facts in this case code sec_408 sets down in general the rules governing iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includibie in gross_income because of the application of sec_408 code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service wili consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred sec_72 of the code provides in short for the imposition of an additional percent income_tax on the taxable_portion of a distribution received from a qualified_retirement_plan including an ira prior to the date the employee ira holder attains age a sec_72 of the code provides that certain distributions from iras for first home purchases may not be subject_to the percent additional income_tax under sec_72 on early distributions if the distribution from an individual_retirement_plan is a qualified_first-time_homebuyer_distribution as that term is defined sec_72 sec_72 provides in general that a qualified_first-time_homebuyer_distribution means any distribution received by an individual to the extent such payment or distribution is used by such individual before the close of the day after the day on which such payment or distribution is received to pay qualified_acquisition_costs with respect to a principal_residence of among others a first-time_homebuyer who is such individual sec_72 of the code provides a special rule where a failure to meet the requirements of subparagraph a of sec_72 is due solely to a delay in acquisition or cancellation of the purchase or construction of the residence n such case the amount of a distribution from an individual_retirement_account may be contributed to an individual_retirement_plan as provided in sec_408 by substituting day for day in such section the information presented by you indicates that you withdrew the funds from ira x in order to purchase a home if the purchase had been consummated you would have been a first-time homeowner after the collapse of the real_estate negotiations your contract was cancelled and you then re-deposited amount d into ira x approximately days after the initial distribution from ira x as noted above code sec_72 provides that the general 60-day rollover period applicable to distributions received from iras is extended to days with respect to a distribution received from an ira for the purpose of purchasing a home if the purchase is not consummated and if the purchaser qualifies as a first time homeowner in this case taxpayer a has asserted that he has never been a homeowner and that he withdrew funds from his ira to become a first-time homeowner his purchase contract was cancelled and approximately days after he received his ira distribution he contributed the amount of his ira distribution into an ira pursuant to code sec_72 taxpayer a's ira contribution was timely therefore the service concludes that the relief requested under sec_408 of the code and revproc_2003_16 2003_4_irb_359 date is not necessary because the facts in this case indicate that your contribution to ira x on date was before the expiration of the day period permitted under sec_408 as extended by sec_72 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at lease address all correspondence to se t ep ra t3 sincerely yours gun vl frances v sloan managér employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
